       Case 6:18-cv-01208-EFM-TJJ Document 80 Filed 03/22/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


                                               )
 PARAH, LLC,                                   )
                                               )
      and                                      )
                                               )
 OZONICS, LLC,                                 )
                                               )
                  Plaintiffs,                  )     Case No. 6:18-cv-1208
                                               )
 v.                                            )
                                               )
 MOJACK DISTRIBUTORS, LLC,                     )
 d/b/a SCENT CRUSHER,                          )
                                               )
                  Defendant.                   )

                                   ORDER OF DISMISSAL

       BEFORE THE COURT is the Parties’ Stipulated Motion to Dismiss with Prejudice.

After duly considering the motion and the record, the Court finds the following:

       1.      The Parties have voluntarily resolved all claims, counterclaims, and defenses

arising from the above- captioned matter and have entered into a confidential settlement agreement

(the “Agreement”).

       2.      The Parties moved, and the Court has ordered, that the Memorandum and Order

granting preliminary injunction (Doc. 57) become permanent (Doc. 78).

       3.      The Parties have filed a stipulated motion to dismiss all remaining claims,

counterclaims, and defenses with prejudice in the above-captioned matter.

       4.      IT IS THEREFORE ORDERED that the Parties’ Stipulated Motion to Dismiss

with Prejudice (Doc. 79) is GRANTED.
       Case 6:18-cv-01208-EFM-TJJ Document 80 Filed 03/22/19 Page 2 of 2




       5.      IT IS FURTHER ORDERED that all remaining claims, counterclaims and

defenses in the above-captioned case are hereby dismissed with prejudice, with each party to bear

its own costs and attorneys’ fees.

       6.      IT IS FURTHER ORDERED that this Court retains jurisdiction over all the

parties and for all disputes between the parties to enforce or interpret the Agreement or any exhibits

thereto or relating in any way to the Patents-In-Suit, including the Permanent Injunction.

       IT IS SO ORDERED.

       Dated this 21st day of March, 2019.




                                                  ERIC F. MELGREN
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
